Citation Nr: 1539068	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  08-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for arthralgia of right knee with degenerative joint disease secondary to injury.

2.  Entitlement to an initial rating in excess of 10 percent for limitation of extension of the right knee.
 
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion



THE WITNESS

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1963.

This appeal to the Board of Veterans' Appeals  (Board) arose from a December 2005 rating decision in which the RO in Columbia, South Carolina, inter alia, denied a rating in excess of 10 percent for the Veteran's right knee disability.  In December 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2008.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Winston-Salem, North Carolina, which certified the appeal to the Board. 

In August 2009, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record. 

In January 2010, the Board expanded the appeal to include a claim for a TDIU (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a May 2011 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.  

In January 2012, the Board again remanded the claims on appeal to the RO, via the AMC, for compliance with its prior remand.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a September 2012 SSOC) and returned the appeal to the Board for further consideration.  

In December 2012, the undersigned Veterans Law Judge granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

Again, in February 2013, the Board remanded the claims on appeal to the RO, via the AMC, for compliance with its prior remands.  After accomplishing further action, the AMC continued to deny each claim (as reflected in an October 2013 SSOC), and returned the appeal to the Board for further consideration.  

Most recently, in January 2014, the Board remanded the claims on appeal to the RO, via the AMC, for further development.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a January 2015 SSOC), and returned the appeal to the Board for further consideration.  

As noted in the Board's prior remands, during the pendency of the appeal, the agency of original jurisdiction (AOJ) granted a separate 10 percent rating for limited extension of the right knee, effective July 18, 2013 (as reflected in an August 2013 rating decision).  [The Board notes, parenthetically, that the RO's action in this regard is consistent with an opinion of VA's General Counsel: VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004) (providing that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint).].  In light of the RO's actions, the Board has recharacterized the matters on appeal as reflected on the title page.

The Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS), and Virtual VA and claims processing systems.   

For the reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, as previously noted in the January 2012, February 2013 and January 2014 remands, in the November 2011 written brief presentation, the Veteran's representative raised the issues of service connection for migraines and for a mental disorder.  Moreover, in a December 2012 written brief presentation, the Veteran's representative also raised the issues of service connection for a bilateral foot disability, leg length discrepancy, left knee disability, coronary artery disease, diabetes and gastroesophageal reflux disease.  These claims for service connection have not yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action. 


REMAND

Unfortunately, the Board finds that further AOJ action is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

The Veteran was lasted afforded a VA examination to assess the severity of his right knee disabilities in July 2013.  At that time, no instability was found on examination.  However, in a statement received at the AOJ in December 2013, after the case had been recertified to the Board the prior month, the Veteran claimed that his knee was getting worse and gave out without notice.  Unfortunately, this statement was not in the claims file at the time of the Board's prior remand.  Nevertheless, to ensure that the record reflects the current severity of the Veteran's service-connected right knee disorder and in light of the Veteran's contentions of increased and additional symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate this disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  Hence, the AOJ should arrange for the Veteran to undergo a VA examination of his right knee, by an appropriate physician.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims for increase (to include the claim for a TDIU).  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the  notice(s) of examination-sent  to him by the pertinent VA medical facility.

Regarding the claim for a TDIU, the Veteran contends that he had to retire due in part to his service-connected right knee disabilities.  The Board notes that, as any decision with respect to the claim for increased rating for right knee may affect the Veteran's claim for a TDIU, and, in view of the Veteran's assertions, the claim for a TIDU is inextricably intertwined with the claim for a higher rating.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well. 

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the Veteran has been receiving treatment for his right knee from the VA Medical Center (VAMC) in Hampton, VA and that records dated to July 2014 are associated with the Veteran's Virtual VA record; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Hampton VAMC dated from July 2014 for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) treatment), explaining that in that he has a full one-year period for response.  See 38 U.S.C.A  § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The AOJ's adjudication of each higher rating claim should include consideration of whether "staged rating" of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate. 

Accordingly, these matters are hereby REMANDED to the AOJ, for the following action:

1.  Obtain from the Hampton VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since July 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the record.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his right knee, by an appropriate physician.. 

The entire electronic record (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the right knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran experiences lateral instability and/or recurrent subluxation in the right knee.  In making this determination, the examiner should specifically address the Veteran's statements of his right knee "giving out" without notice.  If instability and/or subluxation is found, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such is slight, moderate or severe. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the  notice(s) of examination-sent  to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for higher ratings for right knee disability, as well as the claim for a TDIU due to such disabilities. 

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increased rating and for a TDIU, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate each claim in light of all pertinent evidence and legal authority (to include, with respect to the higher rating claims, consideration of whether staged rating is appropriate; and, with respect to the TDIU claim, the provisions of 38 C.F.R. § 4.16(b).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




